Supplement dated August 12, 2009 to the Brazos Mutual Funds Prospectus dated March 30, 2009 Effective immediately, Mr. Dan Neuger and Mr. Alessandro “Alex” Piccolo serve as Co-Portfolio Managers of the Brazos Growth Portfolio. Accordingly, the disclosure in the section of the Prospectus entitled “Management – Portfolio Managers” on page 33 is amended to add the following: Portfolio Managers The Adviser, Brazos Capital Management, L.P. (“BCM”) uses a portfolio manager/research analyst model in a team approach where the responsibilities of team members vary by types of securities and sectors.The Adviser believes that this management model provides stability for the Portfolios.Biographical information for each portfolio manager is as follows: Michael S. Allocco, CMT Portfolio Manager of Brazos Mid Cap Portfolio since 2005. Education:B.A.
